In a habeas corpus proceeding’, the Warden of Green Haven Prison appeals from an order of the Supreme Court, Dutchess County, dated June 1, 1959., sustaining the writ and discharging relator from the custody of said Warden. Relator was committed to Sing Sing Prison on February 27, 1932. under a definite sentence directing his imprisonment for 30 years for the commission of a, felony on September 7,1931. He was released from prison on parole on November 7, 1951, but was again imprisoned for a violation of parole on December 16, 1958. His adjusted term of imprisonment, without credit for compensation earned, would expire on June 3, 1962. Relator claims that he is entitled to “compensation” of 6 years, 6 months and 20 days, earned by him for efficient and willing performance of duties assigned to him during his imprisonment. The Warden does not dispute that if relator is entitled to be credited with compensation for labor performed, he is entitled to his release. Order affirmed, without costs. In our opinion, relator is entitled to be credited with the compensation which he claims (L. 1931, ch. 348, amdg. Correction Law, § 230; People ex rel. Vanilla v. D.enno, 7 N Y 2d 29). Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.